DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Azam et al. (Journal of Tribology Vol. 140, p. 051304, published May 2018) teaches a process of forming a nanocomposite coating on a tribological metal surface (Abst.) comprising the steps of: sonicating a nanoparticle filler in ethanol (p. 2); mixing UHMWPE powder having a size of 80-90 µm (p. 2) with the nanoparticle filler and ethanol (p. 2); heating the mixture at 80˚C for 24h to form a nanocomposite powder (p. 2); electrostatically spraying the nanocomposite powder onto a cleaned and plasma-treated substrate which has been preheated to 180˚C (p. 2); and heating the coated substrate to 180˚C for 30-35 minutes (p. 2) to form a nanocomposite coating of nanoparticle filled dispersed within a matrix of polyethylene (Abst.; p. 2).  Azam teaches that the nanocomposite filler comprises carbon nanotubes and that the filler is included to reinforce the polyethylene coating (Abst.), but fails to teach use of alumina as the filler.  
Srivastava (J. Adv. Res. Poly. Text. Engi. 2017, p. 4) teaches a process of forming a nanocomposite UHMWPE coating on a tribological metal surface (Abst.) and explains that alumina nanoparticles having a size of less than 50nm (p. 2) can be selected in place of carbon nanotubes (p. 2) as the filler for providing reinforcement for the polymeric coating (p. 2).  Srivastava, however, teaches that the alumina particles must be silanized.
Thus, none of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712